Case 1:20-cv-00216-MSM-PAS Document 138 Filed 06/10/20 Page 1 of 3 PageID #: 8621




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

   OSCAR YANES, GAGIK MKRTCHIAN,
   and WENDELL BAEZ LOPEZ, on behalf
   of themselves and all those similarly situated,

                       Petitioners-Plaintiffs,            Civil Action No.
                -v.-                                      20-CV-216-MSM-PAS

   DANIEL W. MARTIN, Warden, Donald
   W. Wyatt Detention Facility; CHAD F.
   WOLF, Acting Secretary, U.S. Department
   of Homeland Security; MATTHEW T.
   ALBENCE, Acting Director, U.S.
   Immigration and Customs Enforcement;
   TODD M. LYONS, Acting Field Office
   Director, U.S. Immigration and Customs
   Enforcement; and CENTRAL FALLS
   DETENTION FACILITY
   CORPORATION,

                       Respondents-Defendants.


                                          STATUS REPORT
         Further to the Court’s requests at the May 22, 2020 hearing in this matter, at which it

  determined that the execution of final orders of removal may proceed, and the June 5, 2020

  hearing, requesting a declaration concerning ICE’s procedures when an individual enters or re-

  enters ICE custody before removal, the Federal Respondents respectfully submit this status report,

  accompanied by a Supplemental Declaration of Alan Greenbaum. As the Greenbaum Declaration

  attests, with the exception of three detainees who whose departure was deferred to June 9, 2020,

  all of the removals noticed for May 26th took place on the schedule originally anticipated, and in

  the manner described in his declaration at that time; the eight additional detainees scheduled to

  leave Wyatt yesterday (June 9, 2020) for final removal also did so as planned. The supplemental



                                                     1
Case 1:20-cv-00216-MSM-PAS Document 138 Filed 06/10/20 Page 2 of 3 PageID #: 8622




  Greenbaum Declaration also provides, as requested, additional logistical limitations on ICE

  removals on non-detained individuals.

         Finally, given the pace of this litigation, for the convenience of the Court and the parties,

  the Federal Respondents provide a brief numeric snapshot regarding the movement of ICE

  detainees from Wyatt since May 19, 2020, the date on which the Court directed the Federal

  Respondents to provide notice of transfers out of the facility, notably of executions of final orders

  of removal. Specifically, as of this writing:

            22 detainees have been removed from the Wyatt facility for the purpose of executing
             final orders of removal, following notice to the Court and the parties;

                 o of these, 14 have been finally removed from the United States; and

                 o all 8 of the detainees noticed by the government for removal on June 9, 2020,
                   did in fact leave the facility on schedule for removal;

            7 have been administratively released by ICE on conditions;

            1 has been released by ICE as the result of an order in his case by an immigration judge;

            5 have been released on bail pursuant to an order of this Court;

          There are currently 36 ICE detainees who remain housed at the Wyatt, down from 71 at

  the inception of this case.

         We thank the Court for its time and consideration in this matter.

   Dated: Providence, Rhode Island                     Respectfully submitted,
          June 10, 2020
                                                       AARON L. WEISMAN
                                                       United States Attorney

                                                    By: /s/ Zachary A. Cunha
                                                      ZACHARY A. CUNHA (Bar No. 7855)
                                                      RICHARD B. MYRUS
                                                      BETHANY N. WONG
                                                      Assistant U.S. Attorneys
                                                      United States Attorney’s Office
                                                      50 Kennedy Plaza, 8th Floor

                                                   2
Case 1:20-cv-00216-MSM-PAS Document 138 Filed 06/10/20 Page 3 of 3 PageID #: 8623




                                                     Providence, RI 02903
                                                     Tel: (401) 709-5040 / Fax: (401) 709-5001
                                                     Zachary.Cunha@usdoj.gov


                                  CERTFICATE OF SERVICE
          I hereby certify that, on June 10, 2020, I caused the foregoing document to be filed by
  means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
  users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
  309(b).
                                              By:     _/s/ Zachary A. Cunha______
                                                      Zachary A. Cunha
                                                      Assistant United States Attorney




                                                 3
